Citation Nr: 1534749	
Decision Date: 08/14/15    Archive Date: 08/20/15

DOCKET NO.  10-47 029	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an increased disability rating for right knee medial meniscectomy, rated currently as 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D.S. Lee, Counsel


INTRODUCTION

The Veteran served on active duty from April 1969 through December 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  The Veteran has perfected a timely appeal of that denial.

In his substantive appeal, the Veteran requested a Board hearing.  That request was later withdrawn on the Veteran's behalf in an October 2014 VA Form 21-4138 statement received from the Veteran's representative.  Neither the Veteran nor his representative has made a renewed request for a hearing.

The claims file in this case consists entirely of records being maintained electronically on VA's "Virtual VA" and "VBMS" filing systems.  This electronic file is simply an electronic facsimile of the Veteran's previous paper record.  All documents stored in this electronic claims file are reviewed and considered as part of the evidentiary record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran was most recently afforded a VA examination to determine the symptoms and manifestations associated with his right knee disability, and the severity thereof, in September 2009.  In his subsequent Notice of Disagreement, he reported additional symptoms in his right knee, including ongoing pain, decreased mobility, stiffness and decreased range of motion, popping, clicking, and instability.  In an October 2014 VA Form 21-4138, the Veteran, through his representative, asked that he be provided a new VA examination of his right knee.

The foregoing evidence indicates that the Veteran's right knee disability has worsened since the September 2009 VA examination.  Accordingly, and as it has been nearly six years since the previous VA examination, the Veteran should be afforded as new VA examination to ascertain all current symptoms and manifestations associated with his right knee disability and to determine their severity.  38 C.F.R. § 3.159(c)(4); Caffrey v. Brown, 6 Vet. App. 377 (1994).

Prior to arranging the above examination, in order to ensure that the most complete and up-to-date evidence has been associated with the claims file, the Veteran should also be asked to identify any private or VA treatment providers who have rendered treatment for his right knee since September 2009.  VA must then make efforts to obtain any additional treatment records that are identified by the Veteran.  38 C.F.R. § 3.159.

Accordingly, the case is REMANDED for the following action:

1.  A letter should be sent to the Veteran explaining, in terms of 38 U.S.C.A. §§ 5103 and 5103A, the need for additional evidence regarding his claim for an increased disability rating for right knee medial meniscectomy, rated currently as 10 percent disabling.  This letter must inform the Veteran about the information and evidence that is necessary to substantiate his claim, and also, must provide notification of both the type of evidence that VA will seek to obtain and the type of evidence that is expected to be furnished by the Veteran.

The letter must also notify the Veteran that VA is arranging a new VA examination of his right knee.  The Veteran should be advised that it remains his responsibility to report for the scheduled VA examination and to cooperate with the development of his claim; failure to report without good cause may result in denial of his claims.

The Veteran should also be provided a VA 21-4142 release form, and be requested to identify on the release the name(s) and address(es) for any private or VA medical providers who have treated his right knee since September 2009.
 
2.  Make efforts to obtain the records for any treatment identified by the Veteran.  Any records obtained as a result of such efforts should be associated with the claims file.  If such efforts yield negative results, a notation to that effect should be inserted in the file.  The Veteran and his representative are to be notified of any unsuccessful efforts in order to allow the Veteran the opportunity to obtain and submit those records for VA review.
 
3.  After the foregoing development has been performed to the extent possible, the Veteran should be afforded a VA examination of his right knee to determine the current symptoms, manifestations, and severity of the Veteran's right knee medial meniscectomy.  The claims file must be made available to the examiner, and, the examiner must review the entire claims file in conjunction with the examination.

All tests and studies deemed necessary by the examiner should be performed, to include physical inspection of the right knee, range of motion testing, repetitive motion testing, and stability testing.  All findings from such testing should be reported.  The examiner should also describe any loss of daily or occupational function that is attributable to the right knee disability and/or any associated flare-ups.  All objective evidence of the symptoms resulting in such functional loss should be documented by the examiner.

All opinions given by the examiner must be accompanied by a complete rationale.  If the examiner is unable to provide any of the requested opinions without resorting to speculation, he or she should explain the reasons for this inability and comment on whether any further tests, evidence or information would be useful in rendering the opinion being sought.  All findings, conclusions, and supporting rationale must be expressed in a typewritten report.

4.  If the Veteran fails to report to the scheduled examination, the RO must obtain and associate with the claims file a copy of any notice(s) of the date and time of the examination sent to the Veteran by the pertinent VA medical facility.

5.  After completion of the above development, the issue of the Veteran's entitlement to an increased disability rating for right knee medial meniscectomy, rated currently as 10 percent disabling, should be readjudicated.  If the determination remains adverse to the Veteran, he and his representative should be furnished with a supplemental SOC and be given an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).





_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




